Kavanagh, C.J.
(dissenting). The hearing panel fixed discipline at a suspension "for a period of sixty (60) days”. The board amended the order to add "and until the estate shall be closed”.
There can be little question that this is an increased penalty and was so intended. The only question is whether the board’s explanation articulates reasons for it as required by State Bar v Gillette, 394 Mich 1; 228 NW2d 220 (1975), and State Bar v Lewis, 394 Mich 224; 229 NW2d 316 (1975).
The board said:
"The hearing panel assessed discipline of 60 days suspension. Upon the hearing of the appeal, the assurances of respondent and his counsel that steps would promptly be taken to close the estate, the Grievance Board amends the order of suspension for 60 days and until the estate shall be closed.”
I am not satisfied that this statement gives reasons for the increased penalty as required by Gillette and Lewis.
Had the board intended to increase the penalty for respondent’s failure to keep some promise made at the time of or subsequent to the panel’s determination, it should have brought new charges.
For the reasons set forth in Gillette and Lewis, I would reinstate the panel’s disciplinary order.
The additional period "and until the estate shall be closed” is of questionable propriety. Such addi*505tional period is not exclusively within the control of the respondent and might result in an unwarranted extension of the suspension.
Levin, J., concurred with Kavanagh, C.J.